NUMBER 13-18-00177-CV

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


CARLTON E. CORBIN,                                                                      Appellant,
                                                  v.


HOWARD M. REINER,                                                                         Appellee.


                 On appeal from the County Court at Law No. 2
                       of Montgomery County, Texas.



                           MEMORANDUM OPINION
Before Chief Justice Contreras and Justices Benavides and Longoria
            Memorandum Opinion by Justice Benavides

        Appellant Carlton Eugene Corbin, proceeding pro se, filed a notice of appeal from

a final judgment entered in favor of appellee, Howard M. Reiner, successor dependent

administrator of the estate of Chlora F. Corbin, deceased.1 Because appellant has failed


        1 This case is before the Court on transfer from the Ninth Court of Appeals in Beaumont pursuant
to a docket equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001
to file a brief that complies with the appellate rules, we dismiss this appeal for want of

prosecution.

                                          I. BACKGROUND

       Appellant filed a pro se brief in this cause on July 20, 2018. On July 25, 2018, the

Clerk of this Court notified appellant that his brief failed to comply with Texas Rules of

Appellate Procedure 9.4(g),(h),(i)(3), 9.5(e), and 38.1.            See TEX. R. APP. P.

9.4(g),(h),(i)(3); id. R. 9.5(e); id. R. 38.1. The brief failed to contain any of the

headings and sections required by Rule 38.1; did not contain an identity of parties and

counsel as required by Rule 38.1(a); did not contain a table of contents as required by

Rule 38.1(b); did not contain an index of authorities as required by Rule 38.1(c); did not

contain a statement of the case as required by Rule 38.1(d); did not contain the issues

presented as required by Rule 38.1(f); did not contain a statement of facts supported by

record references as required by Rule 38.1(g); did not contain a summary of the argument

as required by Rule 38.1(h); did not contain a clear and concise argument for the

contentions made, with appropriate citations to authorities and to the record as required

by Rule 38.1(i); and did not contain a prayer as required by Rule 38.1(j). Furthermore,

the brief failed to comply with Rule 9.4(g),(h),(i)(3), because the brief did not contain a

cover page or a certificate of compliance, the appendix was not in compliance with the

appellate rules, and the certificate of service was not in compliance with Rule 9.5(e).

Appellant was directed to file an amended brief within ten days.




(West, Westlaw through 2017 1st C. S.).

                                                2
        On July 30, 2018, appellant filed a motion for extension of time to file an

amended brief until September 4, 2018. The Court granted the motion for extension

of time.

        On September 4, 2018, appellant filed a second motion for extension of time

requesting until February 21, 2019 to file an amended brief. This Court granted in

part and denied in part appellant’s second motion for extension of time to file an

amended brief and directed appellant to file an amended brief on or before October 4,

2018.

        On September 25, 2018, appellant filed a third motion for extension of time

requesting an extension until February 21, 2019 to file an amended brief.

        By order rendered on October 12, 2018, this Court struck appellant’s brief on

grounds that the brief contained numerous formal defects and the case had not been

properly presented. See TEX. R. APP. P. 38.9. We granted in part and denied in part

appellant’s third motion for extension of time to file an amended brief and ordered

appellant to file an amended brief that complied with the above rules within fifteen days

from the date of that order. We warned appellant that if he filed an amended brief that

failed to comply with that order and the Texas Rules of Appellate Procedure, the

Court c o u l d strike the brief, prohibit appellant from filing another, and proceed as if

appellant had failed to file a brief. See id. R. 38.9(a). We informed the appellant that

under such circumstances, the Court could dismiss the appeal for want of prosecution

and appellant’s failure to comply with this Court’s directive and the appellate rules. See

id. R. 38.8(a)(1), 42.3(b), (c).


                                            3
       On October 25, 2018, appellant filed an amended brief. The amended brief fails

to comply with the Texas Rules of Appellate Procedure. Specifically, the amended brief

does not contain an identity of parties and counsel as required by Rule 38.1(a); does not

contain a table of contents as required by Rule 38.1(b); does not contain an index of

authorities arranged alphabetically and indicating the pages of the brief where the

authorities are cited as required by Rule 38.1(c); does not contain a statement of the case

as required by Rule 38.1(d); and the statement of facts is not supported by record

references as required by Rule 38.1(g). Furthermore, the brief fails to comply with Rule

9.4 (h) and (i)(3) because the appendix does not contain bookmarks and the brief does

not contain a certificate of compliance. Fundamentally, the amended brief contains only

two citations to authority, fails to include any record references, and fails to contain a

clear and concise argument for the contentions made with appropriate citations to

authorities and to the record. See id. R. 38.1(i). Stated otherwise, the brief does not

explain how the authorities that are cited are applicable to the facts of the case.

                                   II. APPLICABLE LAW

       We are to construe the Texas Rules of Appellate Procedure reasonably, yet

liberally, so that the right to appeal is not lost by imposing requirements not absolutely

necessary to effectuate the purpose of a rule. Republic Underwriters Ins. Co. v. Mex-

Tex, Inc., 150 S.W.3d 423, 427 (Tex. 2004); Verburgt v. Dorner, 959 S.W.2d 615, 616–

617 (Tex. 1997). The rules expressly require us to construe briefing rules liberally. See

TEX. R. APP. P. 38.9. Accordingly, appellate briefs are to be construed reasonably so as

to preserve the right to appellate review. El Paso Nat. Gas v. Minco Oil & Gas, Inc., 8


                                             4
S.W.3d 309, 316 (Tex. 1999).        Nevertheless, litigants are required to substantially

comply with the appellate rules. See TEX. R. APP. P. 38.9; Harkins v. Dever Nursing

Home, 999 S.W.2d 571, 573 (Tex. App.—Houston [14th Dist.], 1999, no pet.).

       Pro se litigants are held to the same standards as licensed attorneys, and they

must therefore comply with all applicable rules of procedure. Mansfield State Bank v.

Cohn, 573 S.W.2d 181, 184–85 (Tex. 1978); Valadez v. Avitia, 238 S.W.3d 843, 845 (Tex.

App.—El Paso 2007, no pet.). A pro se litigant is required to properly present his case

to both the trial and appellate courts. Valadez, 238 S.W.3d at 845. Otherwise, pro se

litigants would benefit from an unfair advantage over those parties who are represented

by counsel. See id. Therefore, we do not make allowances or apply different standards

when a case is presented by a litigant acting without the advice of counsel. See id.

       The Texas Rules of Appellate Procedure control the required contents and

organization for an appellant's brief. See TEX. R. APP. P. 38.1. An appellate brief is

“meant to acquaint the court with the issues in a case and to present argument that will

enable the court to decide the case . . . .” Id. R. 38.9. Therefore, an appellant's brief

must contain “a clear and concise argument for the contentions made, with appropriate

citations to authorities and to the record.” Id. R. 38.1(i). This requirement is not satisfied

by merely uttering brief conclusory statements unsupported by legal citations. Sweed v.

City of El Paso, 195 S.W.3d 784, 786 (Tex. App.—El Paso 2006, no pet.). A brief must

explain how the law that is cited is applicable to the facts of the case. Hernandez v.

Hernandez, 318 S.W.3d 464, 466 (Tex. App.—El Paso 2010); San Saba Energy, L.P. v.

Crawford, 171 S.W.3d 323, 338 (Tex. App.—Houston [14th Dist.] 2005, no pet.); Plummer


                                              5
v. Reeves, 93 S.W.3d 930, 931 (Tex. App.—Amarillo 2003, pet. denied); Nguyen v.

Kosnoski, 93 S.W.3d 186, 188 (Tex. App.—Houston [14th Dist.] 2002, no pet.). It is the

appellant's burden to discuss his assertions of error, and “we have no duty—or even

right—to perform an independent review of the record and applicable law to determine

whether there was error.” Hernandez, 318 S.W.3d at 466; see 2218 Bryan Street, Ltd.

v. City of Dallas, 175 S.W.3d 58, (Tex. App.—Dallas 2005, pet. denied). When an

appellant's brief fails to contain a clear and concise argument for the contentions made

with appropriate citations to authorities, the appellate court is not responsible for doing

the legal research that might support a party's contentions. Bolling v. Farmers Branch

Indep. School Dist., 315 S.W.3d 893, 895 (Tex. App.—Dallas 2010, no pet.). If we were

to do so, we would be abandoning our role as judges and assuming the role of advocate

for that party. Id.

       If the appellate court determines that the briefing rules have been flagrantly

violated, it may require a brief to be amended, supplemented, or redrawn. TEX. R. APP.

P. 38.9(a); see id. R. 44.3 (“A court of appeals must not affirm or reverse a judgment or

dismiss an appeal for formal defects or irregularities in appellate procedure without

allowing a reasonable time to correct or amend the defects or irregularities.”).           A

reasonable time is given to an appellant when he is provided with an opportunity to amend

his brief. See Fredonia State Bank v. General Am. Life Ins. Co., 881 S.W.2d 279, 284

(Tex. 1994).    If the appellant files another brief that does not comply with the rules of

appellate procedure, the appellate court may strike the brief, prohibit the party from filing

another, and proceed as if the party had failed to file a brief. TEX. R. APP. P. 38.9(a).


                                             6
Pursuant to Texas Rule of Appellate Procedure 38.8(a), where an appellant has failed to

file a brief, the appellate court may dismiss the appeal for want of prosecution. Id. R.

38.8(a).

                                       III. ANALYSIS

       In the instant case, appellant filed a brief that did not meet the requirements of the

appellate rules. The Clerk of this Court notified appellant and gave him a reasonable

time to amend his brief. The amended brief provided by appellant also fails to meet the

requirements of the appellate rules. Specifically, appellant’s redrawn brief fails to comply

with Rule 38.1, which requires that appellate briefs contain “argument for the contentions

made, with appropriate citations to authorities and to the record.” See id. 38.1(h). The

brief provided by appellant fails to include any record citations. While the brief contains

two citations to authority, appellant fails to utilize those authorities in support of the

contentions made.

                                     IV. CONCLUSION

       We strike appellant’s non-conforming brief, prohibit appellant from filing another,

and proceed as if appellant had failed to file a brief. See id. 38.9(a). We order the

appeal dismissed for want of prosecution. See id. 38.8(a), 38.9(a), 42.3(b)(c); Johnson

v. Dallas Hous. Auth., 179 S.W.3d 770, 770 (Tex. App.—Dallas 2005, no pet.).



                                                                GINA M. BENAVIDES,
                                                                Justice


Delivered and filed the
7th day of February, 2019.

                                             7